DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims1-12 and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Nelken et al. (US 9699129 B1) in view of Sapoznik et al.  (US 9805371 B1) and in further view of Madsen et al.  (US 20090165022 A1)
Regarding claim 1, Nelken et al. teach A non-transitory computer readable memory including instructions for performing operations for one or more software program products (Nelken col 4 lines 4-5 storage and a processor for storing and executing an email application 122 having an email productivity add-in 124) to operate with a mobile client device (Nelken Computing Device 120 in Fig. 1) connected to a cloud server network (Nelken col 3 lines 54 Network 110)via a wireless communication network (Nelken col 3 lines 54-57 Network 110 may be any appropriate type of network or combination of networks, for example a local area network (LAN), a wide area network (WAN), a wireless network), the operations comprising: 
For each incoming message, the content analysis engine analyzes the content of the message); 
operating, by at least one of the software program products, the messaging application, based on the data read from the messaging application, wherein operating the messaging application includes analyzing (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message) and sorting messages (Nelken col 5 lines 46-48 Message sorting module 216 operates in conjunction with content analysis engine 212 to determine a set of suggested folders for a message); and 
using, by at least one of the software program products, one or more artificial intelligence models ( Nelken col 2 line 4 the email productivity module) , to at least one of: (i) operate the one or more applications for assisting a user to perform tasks (Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from feedback generated by a user's actions taken in connection with email messages) or  (ii) use the one or more applications independently of the user for performing the tasks on behalf of the user, wherein the tasks include all of: 
providing one or more draft answers to queries included in inbound messages, automatically to the user via the applications comprising: 
analyzing the inbound messages (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the , using at least one of the artificial intelligence models (Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from feedback generated by a user's actions taken in connection with email messages), based on content of the inbound messages, senders of the inbound messages, and one or more recipients of the inbound messages (col 4 lines 48-51 the "content" of the message is intended to include without limitation .. in all message headers such as sender, recipient).
the artificial intelligence models trained using machine learned data collected from a plurality of users; and 
organizing an agenda for the user using the machine learned data, comprising: 
scheduling a unit of time and a place for one or more activities in the agenda based on determining an efficiency of the scheduling, compared to one or more alternative scheduling options, using at least one of the artificial intelligence models, 
wherein the cloud server network continuously collects and updates self- learning files for a number of tasks, and makes the self-learning files available to the software program products to operate with the mobile client device.
In a similar endeavor, Sapoznik et al. teach
a training corpus could be created manually by asking 100 people what phrases they would likely use to make requests corresponding to each type of node, Sapozink col 15 lines 56-59 where a company previously had online chat support, the transcripts of the chat support could be used to create a training corpus. Each text message written by a customer could be labeled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nelken et al. by incorporating Sapoznik et al. machine learning data to arrive at the invention.
The motivation of doing so would have provided robust training data.
the combination of Nelken et al. and Sapoznik et al. fails to teach
organizing an agenda for the user using the machine learned data, comprising: 
scheduling a unit of time and a place for one or more activities in the agenda based on determining an efficiency of the scheduling, compared to one or more alternative scheduling options, using at least one of the artificial intelligence models, 
wherein the cloud server network continuously collects and updates self- learning files for a number of tasks, and makes the self-learning files available to the software program products to operate with the mobile client device.


organizing an agenda for the user (Madsen [0079] the W4 COMN supports a fundamentally new, much smarter cross-calendaring system that can automatically optimize common meeting dates among contending calendars) using the machine learned data (Madsen [0124] A wide variety of statistical and machine learning techniques can be applied to W4 data), comprising: 
scheduling a unit of time and a place for one or more activities in the agenda based on determining an efficiency of the scheduling, compared to one or more alternative scheduling options (Madsen [0079] The W4 COMN uses the W4 data in order to prioritize and rank events and schedules and then automatically propose the optimal meeting time and location), using at least one of the artificial intelligence models (Madsen [0123] a variety of machine learning techniques can be applied to analyze the W4 data), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al. and Sapoznik et al. by incorporating Madsen optimal scheduling to arrive at the invention 
The motivation of doing so would have selected the optimal meeting time and location.

“wherein the cloud server network continuously collects and updates self- learning files for a number of tasks, and makes the self-learning files available to the software program products to operate with the mobile client device” in combination with the other limitations of claim 1.
Therefore, independent claim 1 is allowed.
Independent claims 4, 7, and 10 are allowed for the same reason of allowing claim 1.
Dependent claims 2-3, and 23-28 are allowed for depending from claim 1. 
Dependent claims 5-6, and 20 are allowed for depending from claim 4.

Dependent claims 8-9, and 21 are allowed for depending from claim 7.

Dependent claims 11-12, and 22 are allowed for depending from claim 10.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644